Citation Nr: 1607354	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1966 to July 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of October 2012 and December 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by some high frequency hearing impairment that result in numeric designations no greater than Level IV for the right ear and Level II on the left ear.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In a letter of June 2011 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on his behalf; it also in essence told him to provide relevant information which would include that in his possession.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter further provided notice in accordance with Dingess/Hartmnan, supra.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Outpatient medical records and private medical records have been obtained.  The appellant was afforded VA examinations and these were adequate.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

The Veteran seeks an increased initial rating for his service-connected bilateral hearing loss.  The RO granted service connection for the disability in an October 2012 rating decision.  At that time a noncompensable evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In the instant case, the criteria for a compensable evaluation for the Veteran's bilateral hearing loss have not been met. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings). 

Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids. 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 . 

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect.

The record contains a January 2011 private audiological evaluation.  This examination is inadequate for rating purpose.  While speech audiometry was measured, the report notes that the NU-6 discrimination list rather than the Maryland CNC list was used as required under 38 C.F.R. § 4.85.

At the September 2012 VA examination, the examiner measured puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
50
35
55
60
LEFT
20
15
40
65

The puretone threshold average was 50 decibels in the right ear and 35 in the left.  Speech recognition scores of 76% in the right ear and 100% in the left.  As to functional impairment, the examiner noted that the Veteran stated he cannot hear at all and wears VA issued hearing aids with noted improvement.  

Combining the puretone threshold averages as above with the speech recognition scores, the right ear corresponds to level IV and the left ear corresponds to level I in Table VI.  Using the level IV and I ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.

At the April 2014 VA examination, the examiner measured puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
55
65
LEFT
20
20
55
70

The puretone threshold average was 50 decibels in the right ear and 41 in the left. Speech recognition scores of 76% in the right ear and 90% in the left.  As to functional impairment, the examiner noted that the Veteran has difficulty understanding conversation.

Combining the puretone threshold averages as above with the speech recognition scores, the right ear corresponds to level IV and the left ear corresponds to level II in Table VI.  Using the level IV and II ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.

The Board notes that 38 C.F.R. § 4.86(a) is not applicable because, in either ear, as not all the puretone thresholds between 1000 Hertz  and 4000 Hertz are above 55 decibels.  However, 38 C.F.R. § 4.86(b) is applicable because none of the 2000 Hertz readings is 70 decibels or higher.

In light of the foregoing, the Board concludes that the criteria for an initial compensable rating have not been met.

Extraschedular Considerations

In exceptional cases, an extra-schedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4   (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  The evidence of record describes the functional impairments associated with the Veteran's bilateral hearing loss disability, including difficulties with hearing which was improved with the use of hearing aids as noted by the September 2012 examiner, and difficulty understanding conversations as noted by the April 2014 VA examiner.  Additionally, in the June 2015 Appellate Brief, the Veteran's representative stated that the Veteran had difficulty with conversations and while watching television, and that he had to see people face to face to understand them.

Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

The Rating Schedule takes into account both the average decibel loss as well as speech discrimination scores, reflecting sufficient contemplation of the manifestations of the Veteran's hearing loss disability by the rating schedule.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Referral for extraschedular consideration is not warranted.

Finally, the record does not show that the Veteran is unemployed nor has the Veteran claimed that his bilateral hearing loss renders him unemployable. Therefore, an application for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has not been asserted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


